Citation Nr: 1332547	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for Adie's syndrome, left pupil, currently rated as 0 percent disabling.

2.  Entitlement to an increased rating for Horner's syndrome, with left facial nerve damage, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to November 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009; a statement of the case was issued in February 2010; and a substantive appeal was received in March 2010.   

The Veteran presented testimony at a Board hearing in March 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the March 2013 hearing, the Veteran reported multiple symptoms.  It is unclear from the record which of these symptoms are attributable to Adie's syndrome, which are attributable to Horner's syndrome, with left facial nerve damage, and which cannot be attributed to either disability.  An examination is needed. 

The Veteran also reported relevant recent VA treatment, records of which are not in the claims file.

In his November 2009 notice of disagreement with the rating for Adie's syndrome, the Veteran made statements the Board construes as a timely notice of disagreement with the April 2009 rating decision that granted an increased rating for Horner's syndrome, with left facial nerve damage.  The issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for Adie's and Horner's syndrome since August 2012.   

2.  Schedule the Veteran for a VA examination for the purpose of determining the current severity of Adie's syndrome, left pupil, and Horner's syndrome, with left facial nerve damage.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

For each symptom reported by the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that it began during or is causally related to service, to include whether each symptom was caused or aggravated by his Adie's syndrome, left pupil, and Horner's syndrome, with left facial nerve damage.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  The RO should issue a statement of the case, on the issue of entitlement to an n increased rating for Horner's syndrome, with left facial nerve damage.  This issue should not be certified to the Board unless a timely substantive appeal is received.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and return the record to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

